Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Glenn A. Harris appeals the district court’s order denying his motion for a reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the x'ecord and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Harris, No. 2:04-cr-00017-BO-1 (E.D.N.C. June 3, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented *865in the materials before the court and argument would not aid the decisional process.

AFFIRMED.